                 1   KIRSTEN A. MILTON, ESQ.
                     Nevada Bar No. 14401
                 2   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 3   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 4
                     Las Vegas, Nevada 89101
                 5   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 6   Email: kirsten.milton@jacksonlewis.com
                     Email: joshua.sliker@jacksonlewis.com
                 7
                     Attorneys for Defendant
                 8   Wyndham Vacation Ownership, Inc.
                 9
                                                      UNITED STATES DISTRICT COURT
                10
                                                            DISTRICT OF NEVADA
                11
                      ROBERT GARIBAY, on behalf of himself                   Case No. 2:21-cv-00439-JAD-NJK
                12    and all others similarly situated,
                                                                            ORDER GRANTING STIPULATION:
                13                       Plaintiff,
                                                                             (1) TO STAY CASE; AND
                14                vs.
                                                                             (2) EXTEND DEADLINE FOR
                15    WYNDHAM VACATION OWNERSHIP                                 DEFENDANT TO FILE A
                      INC.; and DOES I through 50, inclusive,                    RESPONSE TO PLAINTIFF’S
                16                                                               COMPLAINT
                                        Defendants.                              [ECF Nos. 13, 14]
                17

                18           Defendant Wyndham Vacation Ownership, Inc. (incorrectly identified as “Wyndham

                19   Vacation Ownership Inc.”) by and through its counsel, Jackson Lewis P.C., and Plaintiff Robert

                20   Garibay (“Plaintiff”) by and through his counsel, Thierman Buck LLP and Gabroy Law Offices,
                     hereby stipulate and agree as follows:
                21
                             1.         Over the past several weeks, the parties have had numerous discussions regarding
                22
                     resolution of this case.
                23
                             2.         Today, May 13, 2021, the parties reached an agreement to engage in mediation with
                24
                     Hon. David Wall (Ret.).
                25
                             3.         The parties are working with Judge Wall’s office to determine the earliest available
                26
                     date and time to conduct the mediation, but anticipate that it will take place within the next ninety
                27
                     (90) days.
                28

JACKSON LEWIS P.C.
    LAS VEGAS
                     1          4.      As such, the parties agree to stay this case and all deadlines therein for ninety (90)

                     2   days to August 11, 2021 in order to conserve the parties’ and court’s respective time and

                     3   resources, and focus their efforts on mediation.

                     4          5.      The parties have also agreed to extend the time for Defendant to file an answer or

                     5   otherwise respond to Plaintiff’s Complaint to August 25, 2021 which is fourteen (14) days after

                     6   the expiration of the stay based on the following:

                     7                      a. Defendant was served on February 25, 2021 with a copy of the Complaint

                     8                         filed in State Court, and filed a Notice of Removal on March 17, 2021. ECF

                     9                         No. 1. Defendant’s response to Plaintiff’s Complaint was originally due on

                10                             March 24, 2021.

                11                          b. On March 23, 2021, the Court granted the parties’ first request for an

                12                             extension of time to April 14, 2021 for Defendant to file a response to the

                13                             Complaint to allow defense counsel sufficient time to investigate the

                14                             allegations of the Complaint. ECF No. 5. On April 13, 2021, the Court

                15                             granted the parties’ second request for an extension of time to April 28, 2021

                16                             for Defendant to file a response to the Complaint. ECF No. 10. On April 26,

                17                             2021, the Court granted the parties’ third request for an extension of time to
                                               May 12, 2021 for Defendant to file a response to the Complaint. ECF No.
                18
                                               12.
                19
                         ///
                20
                         ///
                21
                         ///
                22
                         ///
                23
                         ///
                24
                         ///
                25
                         ///
                26
                         ///
                27
                         ///
                28

JACKSON LEWIS P.C.
                                                                            2
    LAS VEGAS
                     1         This stipulation and order is sought in good faith and not for the purpose of delay.

                     2         Dated this 13th day of May, 2021.

                     3   JACKSON LEWIS P.C.                                  THIERMAN BUCK LLP

                     4
                         /s/ Joshua A. Sliker                                /s/ Joshua D. Buck
                     5   Kirsten A. Milton, Bar #14401                       Mark R. Thierman, Bar #8285
                         Joshua A. Sliker, Bar #12493                        Joshua D. Buck, Bar #12187
                     6   300 S. Fourth Street, Suite 900                     Leah L. Jones, Bar #13161
                         Las Vegas, Nevada 89101                             Joshua R. Hendrickson, Bar #12225
                     7                                                       7287 Lakeside Drive
                         Attorneys for Defendant                             Reno, Nevada 89511
                     8

                     9                                                       Christian Gabroy, Bar #8805
                                                                             Kaine Messer, Bar #14240
                10                                                           GABROY LAW OFFICES
                                                                             170 South Green Valley Parkway, Suite 280
                11                                                           Henderson, Nevada 89012

                12                                                           Attorneys for Plaintiff

                13

                14

                15                                                      Order
                                The parties stipulate to stay this action for 90 days [ECF No. 13] and to extend the
                16       deadline for Wyndham Vacation Ownership, Inc. to respond to Robert Garibay's complaint
                         [ECF No. 14], arguing that this relief will conserve the court's and parties' time and resources
                17
                         while the parties focus on the mediation that they have agreed to engage in.
                18
                                Good cause appearing, IT IS HEREBY ORDERED that the parties' stipulations [ECF
                19       Nos. 13, 14] are GRANTED. This case is STAYED for all purposes through August 11,
                         2021. Wyndham's deadline to respond to Garibay's complaint is EXTENDED to August 25,
                20
                         2021.
                21
                                                                       ____________________________________
                22                                                     U.S. District Court Judge Jennifer A. Dorsey
                                                                                                     May 18, 2021
                23

                24

                25

                26

                27

                28

JACKSON LEWIS P.C.
                                                                         3
    LAS VEGAS
